DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 11-14 in the reply filed on 10/14/2022 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-speed extrusion” in claim 3 is a relative term which renders the claim indefinite. The term “high-speed extrusion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the speed of the extrusion indefinite which renders the scope of the claims indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105154724 to Meng et al (an English language machine translation has been relied upon for examination purposes).
Regarding claims 1-4 and 11-13, Meng discloses numerous examples of a magnesium alloy billet which is manufactured by homogenization heat treatment and cooling and extruding the subjected magnesium alloy billet via high speed extrusion, such as Meng example alloy 1 which comprising the following composition which lies within the instantly claimed composition as follows:





Element
Claimed wt%
Meng alloy 1 wt%
Lies within?
Bi
2.0-8.0 (3.0-7.0)
5.8
Yes
Al
0.5-6.5 (1.0-5.0)
3.2
Yes
Mg
Balance
Balance
Yes
REM
Not contained
Not contained
Yes
Ca+Mn+Y
0.1-1.0
Mn: 0.2
Yes


Wherein Meng comprises Mg3Bi2 precipitated particles as a secondary phase, and Meng alloy 1 has an UTS of 328 MPa and an elongation of 14.5%, i.e. a UTS x tensile elongation of 4756 MPa%, within the instantly claimed range of 4000 MPa% or more.
(Meng, abstract, para [0002, 0012-0024, 0028, 0029], Examples, para [0044-0072], Table 2)
Meng anticipates instant claims 1-4 and 11-13 because Meng discloses a specific example of an extrudate possessing all of the claimed limitations of instant claims 1-4 and 11-13.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Significant improvement in the mechanical properties of an extruded Mg-5Bi alloy through the addition of Al” by Go et al.
Regarding claims 14, Go discloses an example of a magnesium alloy billet which is manufactured by homogenization heat treatment and cooling and extruding the subjected magnesium alloy billet via high speed extrusion, specifically Go example alloy BA56 which comprising the following composition which lies within the instantly claimed composition as follows:



Element
Claimed wt%
Go alloy BA56 wt%
Lies within?
Bi
5.0
5
Yes
Al
6.0
6
Yes
Mg
Balance
Balance
Yes
REM
Not contained
Not contained
Yes


Wherein Go BA56 has an UTS of 294 MPa and an elongation of 19.6%, i.e. a UTS x tensile elongation of 5762.4 MPa%
(Go, abstract, page 2, “Experimental procedure,” pages 3-11, “Results and Discussion,” Table 2)
Go BA56 is manufactured in an identical manner and with an identical composition to inventive example BA56 in the instant specification, which is listed as having an UTS of 294 MPa and an elongation of 19.7% for the claimed UTS x tensile elongation of 5792 MPa.  The sole difference in Go BA56 and BA56 of the instant specification is that Go BA56 has a listed elongation of 19.6% and inventive BA56 has a listed elongation of 19.7%.  This 0.1% difference can be attributed to imprecision in measurement of the elongation, suggesting that Go BA56 has the same properties as inventive BA56 and meets the instantly claimed UTS x tensile elongation.  Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the UTS x elongation of Go BA56 is close enough to the instantly claimed range of UTS x elongation that one of ordinary skill in the art would expect them to have the same properties.
Claim Rejections - 35 USC § 103
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105154724 to Meng et al (an English language machine translation has been relied upon for examination purposes) as applied to claims 1-4 and 11-13 above.
Regarding claims 14, Meng discloses a magnesium alloy billet which is manufactured by homogenization heat treatment and cooling and extruding the subjected magnesium alloy billet via high speed extrusion which comprising the following composition which lies close to the instantly claimed composition as follows:

Element
Claimed wt%
Meng wt%
Overlaps?
Bi
5.0
2~10
Yes
Al
6.0
2~5
No
Mg
Balance
Balance
Yes


 (Meng, abstract, para [0002, 0012-0024, 0028, 0029])
Regarding the Bi content of Meng, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of the bismuth of Meng including the instantly claimed because Meng discloses the same utility throughout the disclosed ranges.
Regarding the aluminum content of Meng, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the Al content of Meng is close enough to the instantly claimed range of Al content that one of ordinary skill in the art would expect them to have the same properties.
Regarding the instantly claimed UTS x elongation, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the extrudate of Meng would be expected to have the same or similar properties as the instantly claimed extrudate within the close and overlapping composition ranges because the alloy of Meng has the same or substantially the same composition and method of manufacturing.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 109182809 A to Meng and CN 109338187 A to Meng both disclose alloys with compositions overlapping the instantly claimed ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738